Name: Commission Implementing Regulation (EU) NoÃ 722/2013 of 25Ã July 2013 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  chemistry;  industrial structures and policy
 Date Published: nan

 27.7.2013 EN Official Journal of the European Union L 202/6 COMMISSION IMPLEMENTING REGULATION (EU) No 722/2013 of 25 July 2013 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A wheel with a diameter of approximately 20 cm and a width of approximately 5 cm, consisting of a plastic rim and a solid plastic tyre. The rim has a central hole and a ball bearing made of carbon steel. The wheel can be mounted on various articles such as carriages for disabled persons, walkers/rollators and hospital beds. (1) see image 3926 90 97 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 3926, 3926 90 and 3926 90 97. The intended principal use of the wheel is not inherent to its objective characteristics, as it is equally suitable for goods of, for example, heading 8713 (carriages for disabled persons), heading 9021 (walkers/rollators) and heading 9402 (hospital beds). Classification as a part of a specific article is therefore excluded. The wheel is composite goods consisting of different materials (plastics and carbon steel). The component that gives the wheel its essential character is the rim made of plastics, as it contributes the most to the structure of the wheel. The article is therefore to be classified under CN code 3926 90 97 as other articles of plastics. (1) The image is purely for information.